Name: Commission Regulation (EC) NoÃ 1502/2006 of 28Ã SeptemberÃ 2006 implementing Council Regulation (EC) NoÃ 1165/98 concerning short-term statistics as regards derogations to be granted to Member States
 Type: Regulation
 Subject Matter: economic analysis;  European Union law
 Date Published: nan

 12.10.2006 EN Official Journal of the European Union L 281/1 COMMISSION REGULATION (EC) No 1502/2006 of 28 September 2006 implementing Council Regulation (EC) No 1165/98 concerning short-term statistics as regards derogations to be granted to Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1165/98 of 19 May 1998 concerning short term statistics (1), and in particular Article 17(h) thereof, Whereas: (1) Regulation (EC) No 1165/98 established a common framework for the production of short-term Community statistics on the business cycle. (2) Regulation (EC) No 1158/2005 introduced new variables and imposed new obligations on Member States concerning reference periods, levels of detail and transmission deadlines for the required data. (3) As a consequence, national statistical systems require adaptations. (4) Regulation (EC) No 1158/2005 specified maximum transition periods for the individual variables that may be granted by the Commission. (5) Derogations enacted by Commission Regulation (EC) No 606/2001 of 23 March 2001 implementing Council Regulation (EC) No 1165/98 concerning short-term statistics as regards derogations of Member States (2) have expired. (6) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, HAS ADOPTED THIS REGULATION: Article 1 The derogations referred to in Article 13 of Regulation (EC) No 1165/98 and in the Annex to Regulation (EC) No 1158/2005 are specified in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 2006. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 162, 5.6.1998, p. 1. Regulation as last amended by Regulation (EC) No 1158/2005 of the European Parliament and of the Council (OJ L 191, 22.7.2005, p. 1). (2) OJ L 92, 2.4.2001, p. 1. ANNEX The following tables indicate the transition periods and derogations granted to the Member States for individual indicators in each annex to Regulation (EC) No 1165/98 amended by Regulation (EC) No 1158/2005 (in the following referred to as STS Regulation). The first column of each table contains the specification of the indicator concerned. The capital letters refer to four annexes to Regulation (EC) No 1165/98: A  Industry B  Construction C  Retail trade and repair D  Other services. The 3-digit numbers refer to variables as follows: 110  Production 115  Production of building construction 116  Production of civil engineering 120  Turnover 122  Non-domestic turnover 132  Non-domestic new orders 210  Number of persons employed 310  Output prices 312  Output prices of the non-domestic market 340  Import prices. The second column describes the content of the derogation according to the Annex of Regulation (EC) No 1158/2005. There are four possibilities for this content:  First data delivery  applies to new indicators that were introduced by Regulation (EC) No 1158/2005.  Split euro-zone/non-euro-zone  for non-domestic indicators A-122, A-132 and A-312 as well as for import prices A-340 a distinction is now to be made for the components attributable to the euro-zone countries and non-euro-zone countries (non-EU-countries and non-EMU Member States of the EU).  Data transmission deadline  for indicators, where data is to be transmitted with a shorter delay than before; the new delay is also indicated and for countries below a certain threshold an additional delay of 15 days granted by the STS Regulation is respected in the table.  Monthly data frequency  applies to indicators that have to be provided no more with a quarterly but with a monthly frequency. Data scope in the third column refers to the NACE rev. 1.1 or CPA codes that are required for each indicator by the STS Regulation. If a derogation applies only to a part of NACE/CPA codes required for an indicator and country or there are several derogations for the same indicator, the relevant codes are specified here and have their corresponding dates in the following columns. The fourth column contains end of the transition period. This is a rather formal date, when the derogation expires and the country becomes obliged to comply fully with the STS Regulation in the respect covered by the derogation. First reference period for the new rules means the first reference period for which Member States have to provide data according to the amendments of the STS Regulation made by Regulation (EC) No 1158/2005. For the four possible derogation subjects specified earlier it means respectively:  The first reference period, for which data must be provided in case of new indicators.  The first reference period, for which a split to euro-zone and non-euro-zone countries is to be made in case of non-domestic indicators.  The first reference period, for which data is to be provided with a shorter delay.  The first reference period (month), for which data provision has to switch from quarterly to monthly frequency. The last column specifies the first data transmission deadline after the expiration of the derogation. This deadline equals the derogation expiration for first data delivery and for the split euro-zone/non-euro-zone. For the shorter data transmission delay the date in this column equals the first regular data transmission deadline after the expiration of the derogation. All dates are provided in the format dd/mm/yyyy for daily, mm/yyyy for monthly and Qq/yyyy for quarterly dates. The countries are listed according to the alphabetical order of their names in the respective official language, i.e.: Belgium, Denmark, Germany, Estonia, Greece, Spain, France, Ireland, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, The Netherlands, Austria, Poland, Portugal, Slovenia, Slovakia, Finland, United Kingdom. No tables are provided for countries that have no derogations granted. BELGIUM Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules A-122 split euro-zone/non-euro-zone all NACE activities required by the STS Regulation 11/08/2007 01/2005 11/08/2007 A-132 split euro-zone/non-euro-zone NACE 17, 18, 21, 24, 27, 28, 31, 32, 34 30/06/2006 01/2005 30/06/2006 all other NACE activity codes required by the STS Regulation 11/08/2007 01/2005 11/08/2007 A-312 split euro-zone/non-euro-zone NACE 14, 15, 16, 17, 18, 21, 22, 23, 24, 25, 26, 27, 34, 36, 40 30/06/2006 01/2005 30/06/2006 all other NACE activity codes required by the STS Regulation 11/08/2007 01/2005 11/08/2007 A-340 first data delivery CPA 14.22, 14.30, 14.50, 15.32, 15.51, 16.00, 17.10, 19.20, 21.25, 24.13, 24.14, 24.16, 24.41, 24.42, 24.66, 25.13, 26.12, 26.14, 26.15, 26.70, 28.62, 29.52, 34.10, 34.30, 36.11, 36.22 for imports coming from outside of the euro-zone 30/06/2006 01/2006 30/06/2006 all CPA 2-digit codes required by the STS Regulation 11/08/2007 01/2006 11/08/2007 C-210 data transmission deadline 2 months and 15 days all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 15/09/2006 D-210 data transmission deadline 2 months all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 31/08/2006 D-310 first data delivery NACE 63, 74 11/08/2009 Q1/2007 11/08/2009 all other NACE activity codes required by the STS Regulation 11/08/2008 Q1/2007 11/08/2008 DENMARK Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules A-210 data transmission deadline 2 months and 15 days all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 15/09/2006 B-110 monthly data frequency all NACE activities required by the STS Regulation 31/12/2006 01/2005 30/03/2007 B-110 data transmission deadline 1 month and 30 days all NACE activities required by the STS Regulation 28/02/2007 01/2007 30/03/2007 B-115 monthly data frequency all NACE activities required by the STS Regulation 31/12/2006 01/2005 30/03/2007 B-115 data transmission deadline 1 month and 30 days all NACE activities required by the STS Regulation 28/02/2007 01/2007 30/03/2007 B-116 monthly data frequency all NACE activities required by the STS Regulation 31/12/2006 01/2005 30/03/2007 B-116 data transmission deadline 1 month and 30 days all NACE activities required by the STS Regulation 28/02/2007 01/2007 30/03/2007 C-210 data transmission deadline 2 months and 15 days all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 15/09/2006 D-210 data transmission deadline 2 months all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 31/08/2006 GERMANY Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules D-310 first data delivery NACE 72, 74.5 11/08/2008 Q1/2007 11/08/2008 NACE 74 (except for 74.5) 31/08/2007 Q1/2007 31/08/2007 ESTONIA Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules D-120 data transmission deadline 2 months all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 31/08/2006 D-210 data transmission deadline 2 months all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 31/08/2006 D-310 first data delivery NACE 74.11-14 31/08/2007 Q1/2007 31/08/2007 all other NACE activity codes required by the STS Regulation 11/08/2009 Q1/2007 11/08/2009 GREECE Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules A-210 data transmission deadline 2 months and 15 days all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 15/09/2006 B-110 data transmission deadline 1 month and 30 days all NACE activities required by the STS Regulation 11/08/2007 06/2007 30/08/2007 B-115 data transmission deadline 1 month and 30 days all NACE activities required by the STS Regulation 11/08/2007 06/2007 30/08/2007 B-116 data transmission deadline 1 month and 30 days all NACE activities required by the STS Regulation 11/08/2007 06/2007 30/08/2007 B-210 data transmission deadline 2 months and 15 days all NACE activities required by the STS Regulation 11/08/2007 Q2/2007 15/09/2007 C-210 data transmission deadline 2 months and 15 days all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 15/09/2006 D-120 data transmission deadline 2 months all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 31/08/2006 D-210 data transmission deadline 2 months all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 31/08/2006 D-310 first data delivery NACE 63, 74 11/08/2010 Q1/2007 11/08/2010 all other NACE activity codes required by the STS Regulation 11/08/2009 Q1/2007 11/08/2009 SPAIN Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules A-312 split euro-zone/non-euro-zone all NACE activities required by the STS Regulation 30/11/2006 01/2005 30/11/2006 A-340 first data delivery all CPA product codes required by the STS Regulation 30/11/2006 01/2006 30/11/2006 B-110 monthly data frequency all NACE activities required by the STS Regulation 31/12/2006 01/2005 15/03/2007 B-110 data transmission deadline 1 month and 15 days all NACE activities required by the STS Regulation 28/02/2007 01/2007 15/03/2007 B-115 monthly data frequency all NACE activities required by the STS Regulation 31/12/2006 01/2005 15/03/2007 B-115 data transmission deadline 1 month and 15 days all NACE activities required by the STS Regulation 28/02/2007 01/2007 15/03/2007 B-116 monthly data frequency all NACE activities required by the STS Regulation 31/12/2006 01/2005 15/03/2007 B-116 data transmission deadline 1 month and 15 days all NACE activities required by the STS Regulation 28/02/2007 01/2007 15/03/2007 D-310 first data delivery NACE 63, 74 11/08/2009 Q1/2007 11/08/2009 all other NACE activity codes required by the STS Regulation 31/12/2006 Q1/2007 30/06/2007 FRANCE Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules A-340 first data delivery CPA 10.10, 11.10, 13.10, 15.11, 15.12, 15.20, 15.33, 15.41, 15.51, 15.84, 15.86, 15.89, 15.91, 16.00, 17.20, 17.40, 17.54, 17.72, 18.22, 18.23, 18.24, 19.20, 19.30, 20.10, 20.20, 20.30, 20.51, 21.21, 21.22, 21.25, 23.20, 24.13, 24.14, 24.41, 24.42, 24.52, 24.66, 25.11, 25.13, 25.21, 25.24, 26.12, 26.13, 26.14, 26.15, 26.21, 26.26, 26.51, 26.81, 26.82, 27.10, 27.42, 27.44, 28.62, 28.63, 28.74, 28.75, 29.11, 29.12, 29.13, 29.14, 29.22, 29.23, 29.24, 29.42, 29.52, 29.56, 29.71, 30.01, 30.02, 31.10, 31.20, 31.30, 31.61, 31.62, 32.10, 32.20, 32.30, 33.10, 33.20, 33.40, 33.50, 34.10, 34.30, 36.11, 36.14, 36.22, 36.30, 36.40, 36.50, 36.61, 36.63 for imports coming from outside of the euro-zone 15/03/2006 01/2006 15/03/2006 all CPA 2-digit codes required by the STS Regulation 11/08/2007 01/2006 11/08/2007 D-120 data transmission deadline 2 months all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 31/08/2006 D-310 first data delivery NACE 63 11/08/2009 Q1/2007 11/08/2009 IRELAND Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules A-110 data transmission deadline 1 month and 25 days all NACE activities required by the STS Regulation 11/08/2006 06/2006 25/08/2006 A-122 split euro-zone/non-euro-zone all NACE activities required by the STS Regulation 11/08/2007 01/2005 11/08/2007 A-132 split euro-zone/non-euro-zone NACE 18, 24, 30, 31, 32, 33 31/03/2006 01/2005 31/03/2006 all other NACE activity codes required by the STS Regulation 11/08/2007 01/2005 11/08/2007 A-210 data transmission deadline 2 months and 15 days all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 15/09/2006 A-312 split euro-zone/non-euro-zone NACE 10, 13, 14, 15, 22, 24, 30, 32, 33 30/11/2006 01/2005 30/11/2006 all other NACE activity codes required by the STS Regulation 11/08/2007 01/2005 11/08/2007 A-340 first data delivery CPA 15.13, 15.84, 21.21, 21.22, 21.25, 24.52, 28.11, 30.02, 32.10, 32.20, 33.10 for imports coming from outside of the euro-zone 30/11/2006 01/2006 30/11/2006 all CPA 2-digit codes required by the STS Regulation 11/08/2007 01/2006 11/08/2007 B-110 monthly data frequency all NACE activities required by the STS Regulation 31/12/2006 01/2005 30/03/2007 B-110 data transmission deadline 1 month and 30 days all NACE activities required by the STS Regulation 28/02/2007 Q4/2006 02/03/2007 B-115 monthly data frequency all NACE activities required by the STS Regulation 31/12/2006 01/2005 30/03/2007 B-115 data transmission deadline 1 month and 30 days all NACE activities required by the STS Regulation 28/02/2007 Q4/2006 02/03/2007 B-116 monthly data frequency all NACE activities required by the STS Regulation 31/12/2006 01/2005 30/03/2007 B-116 data transmission deadline 1 month and 30 days all NACE activities required by the STS Regulation 28/02/2007 Q4/2006 02/03/2007 C-210 data transmission deadline 2 months and 15 days all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 15/09/2006 D-120 data transmission deadline 2 months all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 31/08/2006 D-210 data transmission deadline 2 months all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 31/08/2006 D-310 first data delivery all NACE activities required by the STS Regulation 11/08/2008 Q1/2007 11/08/2008 ITALY Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules A-110 data transmission deadline 1 month and 10 days all NACE divisions, groups and classes required by the STS Regulation 30/11/2006 10/2006 10/12/2006 A-210 data transmission deadline 2 months all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 11/08/2006 A-312 split euro-zone/non-euro-zone all NACE activities required by the STS Regulation 31/10/2006 01/2005 31/10/2006 A-340 first data delivery all CPA product codes required by the STS Regulation 11/08/2007 01/2006 11/08/2007 B-110 monthly data frequency all NACE activities required by the STS Regulation 31/12/2005 01/2005 31/03/2006 B-110 data transmission deadline 1 month and 15 days all NACE activities required by the STS Regulation 28/02/2007 01/2007 15/03/2007 B-115 monthly data frequency all NACE activities required by the STS Regulation 31/12/2005 01/2005 31/03/2006 B-115 data transmission deadline 1 month and 15 days all NACE activities required by the STS Regulation 28/02/2007 01/2007 15/03/2007 B-116 monthly data frequency all NACE activities required by the STS Regulation 31/12/2005 01/2005 31/03/2006 B-116 data transmission deadline 1 month and 15 days all NACE activities required by the STS Regulation 28/02/2007 01/2007 15/03/2007 B-210 data transmission deadline 2 months all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 31/08/2006 C-210 data transmission deadline 2 months all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 31/08/2006 D-120 data transmission deadline 2 months all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 31/08/2006 D-210 data transmission deadline 2 months all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 31/08/2006 D-310 first data delivery NACE 64.11, 64.12 31/03/2008 Q1/2006 31/03/2008 NACE 63, 74 11/08/2009 Q1/2007 11/08/2009 NACE 72 11/08/2008 Q1/2007 11/08/2008 all other NACE activity codes required by the STS Regulation 11/08/2008 Q1/2006 11/08/2008 CYPRUS Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules A-210 data transmission deadline 2 months and 15 days all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 15/09/2006 B-110 data transmission deadline 1 month and 30 days all NACE activities required by the STS Regulation 30/04/2007 Q1/2007 30/05/2007 B-210 data transmission deadline 2 months and 15 days all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 15/09/2006 C-210 data transmission deadline 2 months and 15 days all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 15/09/2006 D-210 data transmission deadline 2 months all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 31/08/2006 D-310 first data delivery all NACE activities required by the STS Regulation 11/08/2009 Q1/2007 11/08/2009 LATVIA Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules D-310 first data delivery all NACE activities required by the STS Regulation 11/08/2009 Q1/2007 11/08/2009 LITHUANIA Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules D-310 first data delivery NACE 63, 72, 74 11/08/2009 Q1/2007 11/08/2009 all other NACE activity codes required by the STS Regulation 11/08/2008 Q1/2007 11/08/2008 LUXEMBOURG Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules A-340 first data delivery CPA 27.1 for imports coming from outside of the euro-zone 30/06/2006 01/2006 30/06/2006 all other CPA product codes required by the STS Regulation 11/08/2007 01/2006 11/08/2007 D-120 data transmission deadline 2 months all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 31/08/2006 D-310 first data delivery NACE 63, 74 11/08/2010 Q1/2007 11/08/2010 all other NACE activity codes required by the STS Regulation 11/08/2009 Q1/2007 11/08/2009 HUNGARY Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules D-310 first data delivery NACE 63, 74 11/08/2010 Q1/2007 11/08/2010 all other NACE activity codes required by the STS Regulation 11/08/2009 Q1/2007 11/08/2009 MALTA Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules D-310 first data delivery all NACE activities required by the STS Regulation 30/06/2008 Q1/2007 30/06/2008 THE NETHERLANDS Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules A-122 split euro-zone/non-euro-zone all NACE activities required by the STS Regulation 31/03/2006 01/2005 31/03/2006 A-132 split euro-zone/non-euro-zone NACE 21, 24, 28, 29, 30, 32, 33 28/02/2006 01/2005 28/02/2006 all other NACE activity codes required by the STS Regulation 11/08/2007 01/2005 11/08/2007 A-312 split euro-zone/non-euro-zone NACE 11, 14, 15, 16, 21, 22, 23, 24, 28, 30, 32, 33 28/02/2006 01/2005 28/02/2006 all other NACE activity codes required by the STS Regulation 11/08/2007 01/2005 11/08/2007 B-110 data transmission deadline 1 month and 15 days all NACE activities required by the STS Regulation 28/02/2006 01/2006 15/03/2006 B-115 data transmission deadline 1 month and 15 days all NACE activities required by the STS Regulation 28/02/2006 01/2006 15/03/2006 B-116 data transmission deadline 1 month and 15 days all NACE activities required by the STS Regulation 28/02/2006 01/2006 15/03/2006 D-120 data transmission deadline 2 months all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 31/08/2006 D-310 first data delivery NACE 74 11/08/2008 Q1/2007 11/08/2008 all other NACE activity codes required by the STS Regulation 31/12/2006 Q1/2007 30/06/2007 AUSTRIA Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules A-110 data transmission deadline 1 month and 25 days all NACE activities required by the STS Regulation 11/08/2007 06/2007 25/08/2007 A-122 split euro-zone/non-euro-zone all NACE activities required by the STS Regulation 31/03/2006 01/2005 31/03/2006 A-132 split euro-zone/non-euro-zone all NACE activities required by the STS Regulation 31/03/2006 01/2005 31/03/2006 A-312 split euro-zone/non-euro-zone all NACE activities required by the STS Regulation 30/11/2006 01/2005 30/11/2006 A-340 first data delivery CPA 15.12, 20.30, 26.13, 28.11, 28.74, 31.61, 32.20, 36.40, 36.61, 40.11 for imports coming from outside of the euro-zone 30/06/2006 01/2006 30/06/2006 all CPA 2-digit codes required by the STS Regulation 11/08/2007 01/2006 11/08/2007 D-120 data transmission deadline 2 months all NACE activities required by the STS Regulation (except for NACE 50 and 51) 30/04/2006 Q1/2006 31/05/2006 D-210 data transmission deadline 2 months all NACE activities required by the STS Regulation (except for NACE 50 and 51) 30/04/2006 Q1/2006 31/05/2006 D-310 first data delivery NACE 63, 74 11/08/2009 Q1/2007 11/08/2009 all other NACE activity codes required by the STS Regulation 31/12/2006 Q1/2007 30/06/2007 POLAND Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules D-310 first data delivery NACE 72 11/08/2008 Q1/2007 11/08/2008 NACE 74 11/08/2009 Q1/2007 11/08/2009 PORTUGAL Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules A-312 split euro-zone/non-euro-zone all NACE activities required by the STS Regulation 11/08/2007 01/2005 11/08/2007 A-340 first data delivery CPA 15.71, 15.83 for imports coming from outside of the euro-zone 30/06/2006 01/2006 30/06/2006 all CPA 2-digit codes required by the STS Regulation 11/08/2007 01/2006 11/08/2007 D-310 first data delivery NACE 63, 74 11/08/2009 Q1/2007 11/08/2009 all other NACE activity codes required by the STS Regulation 11/08/2008 Q1/2007 11/08/2008 SLOVENIA Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules D-310 first data delivery NACE 63, 74 11/08/2010 Q1/2007 11/08/2010 all other NACE activity codes required by the STS Regulation 11/08/2009 Q1/2007 11/08/2009 SLOVAKIA Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules D-310 first data delivery NACE 63, 74.11-14, 74.3 11/08/2010 Q1/2007 11/08/2010 72.1, 72.4, 72.6 11/08/2009 Q1/2007 11/08/2009 all other NACE activity codes required by the STS Regulation 30/06/2007 Q1/2007 30/06/2007 FINLAND Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules A-122 split euro-zone/non-euro-zone all NACE activities required by the STS Regulation 30/06/2006 01/2005 30/06/2006 A-132 split euro-zone/non-euro-zone NACE 21, 24, 27, 29, 30, 31, 32 30/06/2006 01/2005 30/06/2006 all other NACE activity codes required by the STS Regulation 11/08/2007 01/2005 11/08/2007 A-312 split euro-zone/non-euro-zone NACE 10, 13, 14, 20, 21, 23, 27, 29, 32 28/02/2007 01/2005 28/02/2007 all other NACE activity codes required by the STS Regulation 11/08/2007 01/2005 11/08/2007 A-340 first data delivery CPA 13.20, 14.22, 20.20, 25.21, 26.26, 29.22, 32.30, 36.14, 36.40, 40.11 for imports coming from outside of the euro-zone 30/03/2006 01/2006 30/03/2006 all CPA 2-digit codes required by the STS Regulation 11/08/2007 01/2006 11/08/2007 D-310 first data delivery NACE 61.1, 62.1, 63, 74 31/10/2006 Q1/2006 31/10/2006 UNITED KINGDOM Variable Derogation subject Data scope End of the transition period First reference period for the new rules First data delivery according to the new rules B-110 monthly data frequency all NACE activities required by the STS Regulation 31/12/2006 01/2005 15/03/2007 B-110 data transmission deadline 1 month and 15 days all NACE activities required by the STS Regulation 28/02/2007 01/2007 15/03/2007 B-115 monthly data frequency all NACE activities required by the STS Regulation 31/12/2006 01/2005 15/03/2007 B-115 data transmission deadline 1 month and 15 days all NACE activities required by the STS Regulation 28/02/2007 01/2007 15/03/2007 B-116 monthly data frequency all NACE activities required by the STS Regulation 31/12/2006 01/2005 15/03/2007 B-116 data transmission deadline 1 month and 15 days all NACE activities required by the STS Regulation 28/02/2007 01/2007 15/03/2007 C-210 data transmission deadline 2 months all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 31/08/2006 D-210 data transmission deadline 2 months all NACE activities required by the STS Regulation 11/08/2006 Q2/2006 31/08/2006 D-310 first data delivery NACE 63, 74 11/08/2009 Q1/2007 11/08/2009 all other NACE activity codes required by the STS Regulation 11/08/2008 Q1/2007 11/08/2008